August 27, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          JAMES STEARNS, Appellant

NO. 14-13-00094-CV                           V.

    LISA MARTENS AND STEARNS POOLS AND SPAS, INC., Appellees
               ________________________________

       This cause, an appeal from the divorce decree signed on November 8, 2012,
was heard on the transcript of the record. We have inspected the record and find
error in the divorce decree. We render judgment as follows:

      (1) We order that the portions of the divorce decree in which the trial court
          grants divorce and dissolution of the marriage are AFFIRMED;
      (2) We order the remainder of the divorce decree REVERSED and
          REMANDED for further proceedings in accordance with this
          court’s opinion, including
         (a) a new jury trial as to the characterization of all one million
         shares of stock in appellee Stearns Pools and Spas, Inc. (“Stearns
         Pools”),
         (b) a new bench trial as to the value of Stearns Pools,
         (c) a just and right division of the community estate in light of the
         jury findings as to the characterization of all shares of Stearns
         Pools stock, the trial court’s new findings as to the value of Stearns
         Pools, and the trial court’s other findings at the first bench trial on
         issues other than the characterization of the Stearns Pools shares or
         the value of Stearns Pools, and
         (d) rendition of a new divorce decree, which may include a new
         sanctions order in which the trial court sanctions Jim, in an amount
         not to exceed $1,200 as to Lisa and $1,200 as to Stearns Pools, for
         failing to appear personally at the court-ordered mediation.
      We order appellees, Lisa Martens and Stearns Pools and Spas, Inc., jointly
and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.